Determination unanimously annulled, without costs, and proceeding remitted for a new hearing in accordance with the following memorandum: This is a proceeding brought pursuant to article 78 of the CPLR to review, vacate .and annul respondent’s determination, dated January 26. 1973, rendered after a hearing, which affirmed a determination of the Monroe County Department of Social Services’ discontinuance of petitioner’s public assistance grant upon a finding that he refused to accept services of the New York State Employment Service, ^he sole evidence presented at the hearing consisted of an inter-department document of the New York State Employment Service directed to the Monroe Countv Department of Social Services, with attached memorandum containing eonclusory statements of petitioner’s alleged refusal of services of said department. In view of petitioner’s affirmative testimony and evidence adduced at the hearing, the respondent’s determination cannot he said to rest upon substantial evidence.. Nor, can it be said that petitioner was afforded a fair hearing under principles enunciated in Goldberg v. Kelly (397 U. S. 254) and Matter of 125 Bar Corp. v. State Liq. Auth. (24 N Y 2d 174) and cases cited therein. (Review of determination discontinuing public assistance transferred by order of Monroe Special Term.) Present — Marsh, P. J., Moule, Mahoney, Goldman and Del Vecchio. JJ.